          Case 3:17-cv-00121-BEN-MSB Document 100 Filed 08/22/19 PageID.1846 Page 1 of 2



            1      COOLEY LLP
                   Steven M. Strauss (99153) (sms@cooley.com)
            2      Koji F. Fukumura (189719) (kfukumura@cooley.com)
                   Peter M. Adams (243926) (padams@cooley.com)
            3      4401 Eastgate Mall
                   San Diego, CA 92121
            4      Tel: (858) 550-6000
                   Fax: (858) 550-6420
            5
                   CRAVATH, SWAINE & MOORE LLP
            6      Rachel G. Skaistis (pro hac vice)
                   (rskaistis@cravath.com)
            7      825 Eighth Avenue
                   New York, NY 10019
            8      Tel: (212) 474-1000
                   Fax: (212) 474-3700
            9
            Attorneys for Defendants Qualcomm Incorporated, Derek A. Aberle, Steven
         10
            R. Altman, William F. Davidson, Paul E. Jacobs, Steven M. Mollenkopf and
         11 Donald J. Rosenberg
         12                            UNITED STATES DISTRICT COURT
         13                          SOUTHERN DISTRICT OF CALIFORNIA
         14 IN RE: QUALCOMM                             Case No. 3:17-cv-00121-BEN-MSB
            INCORPORATED SECURTIES
         15 LITIGATION                                  NOTICE OF APPEARANCE OF
                                                        COUNSEL ON BEHALF OF
         16                                             DEFENDANTS
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
  COOLEY LLP
ATTORNEYS AT LAW                                                         NOTICE OF APPEARANCE
   SAN DIEGO                                                               3:17-CV-00121-BEN-MSB
          Case 3:17-cv-00121-BEN-MSB Document 100 Filed 08/22/19 PageID.1847 Page 2 of 2



               1           PLEASE TAKE NOTICE that Stephen Richards of the law firm Cooley LLP,
               2   who is registered for CM/ECF and admitted to the Southern District of California,
               3   enters his appearance as counsel of record on behalf of Defendants Qualcomm
               4   Incorporated, Derek A. Aberle, Steven R. Altman, William F. Davidson, Paul E.
               5   Jacobs, Steven M. Mollenkopf and Donald J. Rosenberg in the above-captioned
               6   matter. Effective immediately, please add Stephen Richards as an attorney to be
               7   noticed on all matters at the following address:
               8           Stephen Richards
                           COOLEY LLP
               9           4401 Eastgate Mall
                           San Diego, CA 92121
          10               Telephone: (858) 550-6000
                           Facsimile: (858) 550-6420
          11               Email: srichards@cooley.com
          12       Dated: August 22, 2019            COOLEY LLP
          13
                                                       /s/ Stephen Richards
          14                                         Stephen Richards
          15                                         Email: srichards@cooley.com
                                                     Attorneys for Defendants Qualcomm
          16                                         Incorporated, Derek A. Aberle, Steven R.
                                                     Altman, William F. Davidson, Paul E. Jacobs,
          17                                         Steven M. Mollenkopf and Donald J. Rosenberg
          18

          19

          20

          21

          22
                   210194883
          23

          24

          25

          26

          27

          28
  COOLEY LLP
ATTORNEYS AT LAW                                                                NOTICE OF APPEARANCE
   SAN DIEGO                                                                      3:17-CV-00121-BEN-MSB
